Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 1 of 28




           EXHIBIT G
         Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 2 of 28


                                                                                    111111111111111111111111111!!!!IIII
(12)   United States Patent                                                                         (10) Patent No.:     US 9,432,638 B2
       Carter                                                                                       (45) Date of Patent:    *Aug. 30, 2016

(54)   COMMUNICATION AND MONITORING                                                         (56)                                         References Cited
       SYSTEM
                                                                                                                            U.S. PATENT DOCUMENTS
(71)   Applicant: Eyetalk365, LLC, Cornelius, NC (US)
                                                                                                         4,804,945 A                      2/1989 Millet
(72)   Inventor:    Ronald Carter, Matthews, NC (US)                                                     4,931,789 A                      6/1990 Pinnow
(73) Assignee: Eyetalk365, LLC, Cornelius, NC (US)                                                                                          (Continued)

(*) Notice:         Subject to any disclaimer, the term of this                                                       FOREIGN PATENT DOCUMENTS
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 0 days.                                               EP                                   1246401 Al 10/2002
                                                                                           GB                                   2354394 Al    3/2001
                    This patent is subject to a terminal dis-
                    claimer.                                                                                                           (Continued)
                                                                                                                                OTHER PUBLICATIONS
(21) Appl. No.: 14/794,299
(22)   Filed:       Jul. 8, 2015                                                           Microsoft Press Computer Dictionary, 1994, Microsoft Press, 2nd
                                                                                           edition. p. 185.*
(65)                  Prior Publication Data                                                                       (Continued)
       US 2015/0312534 Al          Oct. 29, 2015                                           Primary Examiner — Stella L Woo
                                                                                           (74) Attorney, Agent, or Firm — Kirby B. Drake;
                Related U.S. Application Data                                              Klemchuk, LLP
                                                                                           (57)                    ABSTRACT
(63)   Continuation of application No. 14/670,044, filed on
                                                                                           An audio-video communication system comprises a wireless
       Mar. 26, 2015, which is a continuation of application
                                                                                           exterior module located proximate an entrance, a comput-
                         (Continued)                                                       erized controller running a software application, and a
                                                                                           remote peripheral device. The wireless exterior module
(51)   Int. CL
                                                                                           includes a proximity sensor for detecting a person at the
       HO4N 7/14              (2006.01)
                                                                                           entrance, a video camera for recording an image of the
       HO4N 7/18              (2006.01)
                                                                                           person at the entrance, a microphone for recording the
                         (Continued)                                                       person at the entrance, a speaker for playing audio to the
(52)   U.S. Cl.                                                                            person at the entrance, a transmitter for communicating
       CPC           HO4N 7/186 (2013.01); GO7C 9/00134                                    sounds and images of the person at the entrance, and a
                      (2013.01); GO7C 9/00142 (2013.01);                                   receiver for receiving communications at the wireless exte-
                        (Continued)                                                        rior module. The computerized controller is disposed in
(58)   Field of Classification Search                                                      wireless electronic communication with the wireless exte-
       CPC        HO4N 7/186; HO4N 7/20; HO4N 7/142;                                       rior module via the transmitter and the receiver of the
                                                                                           wireless exterior module. The remote peripheral device is
                     HO4N 7/147; GO8B 13/19684; GO8B
                13/19682; GO7C 9/00142; GO7C 9/00134;                                      configured to electronically communicate with the comput-
                              GO7C 9/00896; HO4M 11/025                                    erized controller for viewing an image from the video
       USPC           348/14.02-14.05; 379/102.06, 167.12                                  camera communicated from the wireless exterior module.
       See application file for complete search history.                                                                   20 Claims, 12 Drawing Sheets

                                           100

                                                                                      Smaltphone         79
                                                              77      Cell Ohm          FDA

                                                    74-"
                                                      \

                                            I In-Car Commordmolon System I



                                              72 --IVIdeo Phone'                               1Pccompowl
                                                                                                         rTh

                                                  Spealer                                                     et (Satel Ite/DSLICabie)
                                                                                                                      1 -61

                                                                                                84-.1DVD-WW           -I CD-ROM WWI
                                                                   80-‘
                                                                                                                                    92
                                                   DVMS                 Personal Computer
                                                 Transceaer                                                                 and Drive
                                                                      GUI DatabaseAppllral



                                                                          40
                                                    DOMS
                                                 Transce                       RF Router
                                                                                           14-,         116
                                                                                                   InkrlW
                                                                                                  000,          1I-PG' 1
                                                              L-115                                 0,   pr
                                                                                  DVMS
                                                                               Transceiver I-- 10




                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
          Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 3 of 28




                                                        US 9,432,638 B2
                                                               Page 2


               Related U.S. Application Data                               6,954,859 B1 * 10/2005 Simerly                  GO8B 13/19604
                                                                                                                              348/E7.086
        No. 14/338,525, filed on Jul. 23, 2014, now aban-                  6,970,183 B1 * 11/2005 Monroe                     GO8B 7/062
        doned, which is a continuation of application No.                                                                        348/143
        13/453,100, filed on Apr. 23, 2012, now abandoned,                 6,975,220    B1 12/2005 Foodman et al.
                                                                           7,015,806    B2    3/2006 Naidoo et al.
        which is a continuation of application No. 11/929,                 7,015,946    B2* 3/2006 Suzuki ..                     348/156
        464, filed on Oct. 30, 2007, now Pat. No. 8,164,614,               7,046,268    B2    5/2006 Saburi
        which is a continuation of application No. 11/618,                 7,088,233    B2    8/2006 Menard
        615, filed on Dec. 29, 2006, now Pat. No. 8,154,581,               7,126,926    B1 10/2006 Bjorklund et al.
        which is a continuation-in-part of application No.                 7,136,458    Bl   11/2006 Zellner et al.
                                                                           7,162,281    B2    1/2007 Kim
        10/682,185, filed on Oct. 9, 2003, now Pat. No.                    7,193,644    B2 * 3/2007 Carter                   HO4N 7/147
        7,193,644.                                                                                                            348/14.06
                                                                             548,736    Al    8/2007 Arseneau et al.
(60)    Provisional application No. 60/418,384, filed on Oct.              7,274,301    Bi    9/2007 Smith et al.
        15, 2002.                                                          7,353,042    B2    4/2008 Yamagishi
                                                                           7,532,709    B2 * 5/2009 Styers et al.                 379/37
(51)    Int. Cl.                                                           7,583,191    B2    9/2009 Zinser
        HO4M 11/02                                                         7,657,920    B2    2/2010 Arseneau et al.
                              (2006.01)
                                                                           7,746,223    B2 * 6/2010 Howarter et al.              340/506
        HO4N 7/20             (2006.01)                                    7,839,985    B2   11/2010 Shin
        GO7C 9/00             (2006.01)                                    8,042,048    B2 * 10/2011 Wilson et al.              715/736
(52)    U.S. Cl.                                                           8,139,098    B2 * 3/2012 Carter                   HO4N 7/142
        CPC         G07C9/00563 (2013.01); GO7C 9/00896                                                                       348/14.06
                                                                           8,144,183 B2*       3/2012 Carter                 HO4N 7/142
                 (2013.01); HO4M 11/025 (2013.01); HO4N                                                                       348/14.06
                   7/142 (2013.01); HO4N 7/147 (2013.01);                  8,144,184 B2 *      3/2012 Carter                HO4M 11/025
                     HO4N 7/20 (2013.01); HO4N 2007/145                                                                       348/14.06
                                                (2013.01)                  8,154,581 B2 *      4/2012 Carter                HO4M 11/025
                                                                                                                              348/14.06
                                                                           8,164,614 B2.*      4/2012 Carter                HO4M 11/025
(56)                      References Cited                                                                                    348/14.06
                                                                            8,520,068   B2     8/2013   Naidoo et al.
                   U.S. PATENT DOCUMENTS                                2002/0005894    Al *   1/2002   Foodman et al.           348/143
                                                                        2002/0050932    Al     5/2002   Rhoades
       5,031,228   A    7/1991 Lu                                                                       Puchek et al.
                                                                        2002/0094111    Al     7/2002
       5,148,468   A    9/1992 Marrick
                                                                        2002/0099945    Al     7/2002   McLintock et al.
       5,303,300   A    4/1994 Eckstein
       5,406,618   A    4/1995 Knuth et al.                             2002/0118283    Al     8/2002   Guerrero
       5,428,388   A    6/1995 Von Bauer et al.                         2002/0135677    Al *   9/2002   Noro                 HO4N 7/186
       5,657,380   A    8/1997 Mozer                                                                                            348/143
       5,815,199   A    9/1998 Palm et al.                              2002/0147982    Al 10/2002 Naidoo et al.
       5,896,165   A    4/1999 Rao                                      2002/0177428    Al   11/2002 Menard et al.
         413,541   A    9/1999 Kaiser                                   2003/0018805    Al    1/2003 Meyerson
       5,966,432   A   10/1999 Budder et al.                            2004/0004536    Al    1/2004 Noma et al.
       6,041,106   A    3/2000 Parsadayan et al.                        2004/0032495    Al    2/2004 Ortiz
       6,049,598   A * 4/2000 Peters                  HO4N 7/148        2004/0068743    Al    4/2004 Parry et al.
                                                       348/14.05        2004/0150716    Al * 8/2004 Ho                        B60Q 9/005
       6,069,655   A       5/2000   Seeley et al.                                                                                348/148
       6,094,213   A       7/2000   Mun et al.                          2004/0163118 Al    8/2004 Mottur
       6,185,294   B1      2/2001   Chomenky et al.                     2004/0165708 Al * 8/2004 White et al.                 379/102.06
       6,233,328   B1      5/2001   Wolf                                2004/0207719 Al * 10/2004 Tervo                     HO4M 1/7253
       6,285,394   B1      9/2001   Huang et al.                                                                               348/14.02
       6,317,489   B1     11/2001   Parsadayan
                                                                        2005/0050575    Al   3/2005 Arseneau
       6,324,261   B1     11/2001   Merte
       6,356,192   B1      3/2002   Menard                              2005/0190900    Al   9/2005 White et al.
       6,385,772   B1      5/2002   Courtney et al.                     2006/0174297    Al   8/2006 Anderson et al.
       6,415,023   B2      7/2002   Iggulden                            2007/0018952    Al   1/2007 Arseneau et al.
       6,424,370   Bl      7/2002   Courtney et al.                     2007/0019068    Al   1/2007 Arseneau et al.
       6,429,893   B1      8/2002   Xin                                 2007/0019069    Al   1/2007 Arseneau et al.
       6,433,683   B1      8/2002   Robinson                            2007/0021055    Al   1/2007 Arseneau et al.
       6,438,221   B1      8/2002   Lee et al.                          2007/0021056    Al   1/2007 Arseneau et al.
       6,445,777   B1      9/2002   Clark                               2007/0021057    Al   1/2007 Arseneau et al.
       6,466,261   B1     10/2002   Nakamura                            2007/0021058    Al   1/2007 Arseneau et al.
       6,501,502   Bl     12/2002   Chen                                2007/0022438    Al   1/2007 Arseneau et al.
       6,504,470   B2      1/2003   Puchek et al.                       2007/0022445    Al   1/2007 Arseneau et al.
       6,504,479   B1      1/2003   Lemons et al.                       2007/0022446    Al   1/2007 Arseneau et al.
       6,509,924   B2      1/2003   Honguu et al.                       2007/0022447    Al   1/2007 Arseneau et al.
       6,636,256   B1     10/2003   Passman et al.                      2007/0058041    Al   3/2007 Arseneau et al.
       6,759,956   B2      7/2004   Menard et al.                                            5/2007 Carter
                                                                        2007/0103541    Al
       6,762,788   B2      7/2004   Chang
                                                                        2007/0103542    Al   5/2007 Carter
       6,778,084   B2      8/2004   Chang et al.
                                                                        2007/0103548    Al   5/2007 Carter
       6,803,945   B1     10/2004   Needham
       6,891,566   B2      5/2005   Marchese                            2007/0132844    Al   6/2007 Katz
       6,892,388   B1 *    5/2005   Catanoso          Gl1B 27/031       2007/0240190    Al 10/2007 Arseneau et al.
                                                        348/14.11       2008/0111684    Al * 5/2008 Zinser                       340/541
       6,919,918 B2        7/2005 Guerrero                              2008/0117299    Al   5/2008 Carter
       6,930,599 B2        8/2005 Naidoo et al.                         2008/0136908    Al   6/2008 Carter
       6,930,709 B1        8/2005 Creamer et al.                        2011/0032360    Al   2/2011 Carter et al.




                              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 4 of 28




                                                     US 9,432,638 B2
                                                              Page 3


(56)                  References Cited                             Cantor, Richard, Rising High With Security, Technology at Work,
                                                                   Oct. 1993.
               U.S. PATENT DOCUMENTS                               Hunt, Don, et al., Locked out of house? Remote Control May Help,
                                                                   Chicago Tribune, Jun. 15, 2002, Tribune Publishing Company,
 2012/0262581 Al      10/2012 Carter                               LLC, Chicago, Illinois.
 2015/0222852 Al       8/2015 Carter
                                                                   Benninghoff, Chris, Great Ideas, South Bend Tribune, Mar. 17,
                                                                   2001, South Bend Tribute Corporation, South Bend, Indiana.
            FOREIGN PATENT DOCUMENTS
                                                                   Axis Communication, Excerpts from User Manuals of Axis 200,
                                                                   200+, 240, and 2400 Axis camera products, Published 1998-1999.
WO            99/59340 Al   11/1999
WO            00/35180 Al    6/2000                                BTICINO, Guide to My Home Application, Oct. 2002.
WO            01/06791 Al    1/2001                                WEBCAM32, WebCam 32 Overview, 1999.
WO            01/50371 A3    5/2002                                MRT Micro Press Release, May 4, 1999, NewsRoom.
WO            02085019 Al   10/2002                                TELE2 UK, Press Release, Tele2 UK Offers Solution to M4 Traffic
WO         WO 02085019 Al * 10/2002              GO7C 9/00079      Congestion NOV, Nov. 9, 1998, Comtex News Network.
WO            01/13638 Al    3/2007                                Eyetalk365 v. CPI Security Systems, Inc., United States District
WO           03/028375 Al   12/2007
                                                                   Court for the Western District of North Carolina, Civil Action No.
               OTHER PUBLICATIONS
                                                                   3:14-CV-526, Local Patent Rule 3.3 preliminary invalidity conten-
Tomorrow's home has a life of its own, newspaper, May 22, 2001,    tions, dated May 26, 2015.
Independent Newspapers, Ltd Wellington, New Zealand.               Eyetalk365 v. Livewatch Security, LLC, United States District
A. Ritchie, et al.; The Advanced Lighting Source (ALS) Radiation   Court for the Western District of North Carolina, Civil Action No.
Safety System, Lawrence Berkeley Laboratory, University of Cali-   3:14-CV-527, Local Patent Rule 3.3 preliminary invalidity conten-
fornia, May 17-20, 1993; Washington D.C.                           tions, dated May 26, 2015.
Mann, William et al., Smart Phones for the Elders: Boosting the
Intelligence of Smart Homes, AAAI Conference Paper; 2002.          * cited by examiner




                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 5 of 28




U.S. Patent                Aug. 30, 2016              Sheet 1 of 12                        US 9,432,638 B2




   100

                                                       Smartphone             7
                          77        Cell Phone            PDA

              74

    In-Car Communication System

                                                                               78
                                                  r   7                    F
     72      jVideo Phone'                   Telephone I              PC Computer'


                                             II      I i
                                                PSTN             70

           Speaker --.... 44                                                 Internet (Satellite/DSL/Cable)

                                                                                                \--81

                                                                      84       DVD-R/W           CD-ROM R/W I
                                80-\
                                                                                                        \-- 92
             DVMS                       Personal Computer
                             60                                                   Switch          Hard Drive
          Transceiver               GUI Database Application
                                                                                            88             86
                                                               ‘— 82
                                                                               Voice Gen         90

                                        42 —\
             DVMS              60
                                             RF Router
          Transceiver                                      114                116
                                                                        Interior
                                                                      Door             I Lock
                                                                        Exterior

                                               DVMS
                                                                  10
                                            Transceiver


                                                  FIG. 1




                   Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 6 of 28




U.S. Patent           Aug. 30, 2016              Sheet 2 of 12                     US 9,432,638 B2



    10




                                                                                  18
                   26                   20

                                             III 1111



                                                16




                                             DVMS
                                               ABC                     DEF
                         1                      2                       3                 28


                        GHI                    JKL                    MNO
                         4                       5                      6
                                                            14
                        PRS                    TUV                    WXYZ
                         7                      8                       9

                                                0


                        24_7j

                                          FIG. 2



              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 7 of 28




U.S. Patent              Aug. 30, 2016              Sheet 3 of 12                        US 9,432,638 B2




    60



                                                                       ^- 68
                                             63

                                                  III 1111



                                                    66




                                                                                              ••••
                                                                                                 Ab
                                                                                                   N
           •
                                               DVMS                                  •   62
                                            TRANSCEIVER
               As.
                                                  ABC                  DEF
                               1                    2                   3
                              GHI                  JKL                 MNO               64
                               4                    5                   6
                              PRS                 TUV                 WXYZ
                               7                   8                    9
                                                                                                       61

                                                   0

                                 65 --7-1
                                              FIG. 3




                 Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 8 of 28




U.S. Patent               Aug. 30, 2016                 Sheet 4 of 12                         US 9,432,638 B2




            Proximity sensor of DVMS module detects that a visitor is present, it signals the GUI Database
                                 Application. The video/audio recorder is actuated.




       DVMS Application generates a greeting, which is issued by the DVMS module to the Visitor. The DVMS
       Application also generates a notification that is announced on an internal speaker that there is a Visitor
                                                       at the door.

                                                                        Nil Enter Lock Access Code I

         A User on the interior having access to the DVMS transceiver can greet the Visitor and open the door,
        or, alternatively, ignore the broadcast and allow the DVMS Application to prompt the Visitor (e.g. "Hello,
         please use the module and tell us who you wish to visit. Use the keypad to enter your answer), or set
          the DVMS transceiver to mute and monitor the Visitor. The entered number is transmitting from the
         DVMS to the database application, where the application confirms that the number corresponds to an
            occupant "y", who is "officially" present. If no individual corresponds to the number entered and a
         message is generated notifying the Visitor that they did not enter a valid selection. While this is going
         on, at anytime the door may be answered, thereby resetting the application to look for another visitor.
           The application keeps track of the number of times a wrong number is entered and can generate a
          variety of responses to pranks, including calling the police, issuing warnings and / or a loud noise, or
         just thanking the visitor and asking him to return another time. If no one corresponds to the number,
           the visitor is prompted to select, by pressing a number on the keypad designating who they wish to
                                         visit. The method then re-lists the choices.




        If appropriate, when the number matches an occupant who is on the premises, the speaker broadcasts
            that the visitor is here to see occupant "y". Occupant "y" can signal the computerized controller to
               take a message, or occupant "y" use the DVMS transceiver to speak directly with the visitor, or
             occupant "y" can answer the door. If appropriate, the DVMS module issues a prompt stating that
              occupant "y" is not available and asks the visitor if they wish to talk to occupant "y" or to leave a
             message. If appropriate, at anytime the application can initiate a call to occupant "y", and record
         both sides of the conversation. The occupant can just view the visitor, or initiate conversation. When
           a call is made to any peripheral device the dial tones are muted, so that a visitor can not record the
             tones. A visitor never knows where the occupant is unless the occupant tells the visitor. A visitor
              never knows whether the occupant can not be contacted or has just instructed the application to
            take a message. If the visitor has elected to leave a message then the method prompts the visitor
           to begin his message and then, optionally, offers him a chance to review and approve his message.
           The message or call s stored in the database with a beginning timestamp and an ending timestamp
             and the number of the occupant's mailbox. At the end of the call or message, the application can
               issue a dosing statement, and return to background music if programmed to do so. When the
           visitor departs, and is out of the range of the proximity sensor, all recording is stopped and saved in
           the record along with an ending timestamp, The occupant "y" can selectively sort to view the entire
                                               recorded visit or just the message.



                                                    FIG. 4



                 Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 9 of 28




U.S. Patent           Aug. 30, 2016              Sheet 5 of 12                                 US   9,432,638 B2



           Enter Lock Access Code (Assumption Ron is the database administrator
                                and his daughter is Betty)




                            Yes      The Visitor, using the DVMS
                                   keypad, enters the correct door
                                       lock code (e.g. 4321#)
                                                 No


                                      DVMS notifies Visitor "The
          Door Unlocks               code is in error, try again or       11•11•1111•1111116




                                       press 9 for assistance.




              The Visitor presses 9 requesting assistance. The DVMS Application
              generates prompt. "If you want to contact Occupant "y" (i.e. Ron)
              press 1, if you want to contact Occupant "z" press 2. To repeat the
                                         menu press *."




            DVMS Application queries the declared occupant database for a match
           for the contact (e.g. Ron). Ron has one or more contact numbers. The
            DVMS Application generates a response that "DVMS" is attempting to
             locate Ron, please hold on. DVMS generates a direct communication
             via by a remote peripheral device (i.e. video phone). If no contact is
            established, then DVMS generates a prompt. "Do you wish to leave a
          message for Ron on his Video phone (or cell phone), or record a message
                 for Ron's mailbox. The message can be text, audio or video.




            The declared user, Ron, and the Visitor establish contact by one of the
          remote peripheral devices and Ron tells Betty what the code to the door
             is. Alternatively, Ron or Betty using passwords logs onto the DVMS
          Database Application and temporarily removes the lock on the door. The
             time interval of "temporary" is defined in the database. In the first
           instance, it is recognized that the Visitor either doesn't have access to a
                         telephone and / or doesn't know Ron's number.



                                            FIG. 5


              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 10 of 28




U.S. Patent                Aug. 30, 2016                      Sheet 6 of 12                           US 9,432,638 B2




      100


                                                               Smartphone          "--- 279
                             277          Cell Phone I           PDA

                274 —\

      I   In-Car Communication System

                       r---                                      276                      278

          275 --1 Video Phone'                        Telephone'
                                                                         I PC Computer'




                                         270 H          P   NI           277 ----/1 Cell Phone li



                                                                242          244                       Internet
                                                                                                (Satellite/DSL/Cable)

                                                                         Monitoring
                                         240                  DVS App
                                               -                           App
                                                   Wireless Command                                    Wireless
       Speaker                                                                                         Access           250
                                                      Computer                                       Point/Router

                 248

                                                                             2200

                  Wireless           260
                 Pocket PC
                                                              Interior
                                                                                              Door          IL ck
                   2112                                       Exterior
                                                                                                     2116           2114




                                                                         .,_
                                                    Digital wireless
                 Speaker                                                 "'"— 210
                                                       Camera

                           212                     Website Camera
                                   246                                       247
                                                    App     App


                                                            FIG. 6




                  Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 11 of 28




U.S. Patent           Aug. 30, 2016              Sheet 7 of 12                        US 9,432,638 B2




                                               214                                    210



            225


                                                                             238


                                                                               216




                                                                             220

                                                                         218

                                          FIG. 7




                    210
                                                                                  214




                                                    0
                                                         0

                                                                                     224

                                        222

             238                                         0
                                                                         0
                                                    0

                       220
                                                                          234

                                          FIG. 8



              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 12 of 28




U.S. Patent             Aug. 30, 2016              Sheet 8 of 12                          US 9,432,638 B2




            210                                                              214




                                                                                                235


                                                                                            228

                                                                                                234
          225
                                                                                          236
                                                                  •0

                                               O                                    232
                                                                           230            234
                                                                        234
                                                                       234
                                                            226

                                              FIG. 9




                Copy provided by USPTO from the PIRS Image Database on 09-11-2020
                                                                                         Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 13 of 28




                                                                                                                                                                                                                Waled *STI
                                                                                                                                              DVS Options
                                                                                       Configuration Settings                     2220
                                                                                                  Server Address                             Server Port _
Copy provided by USPTO from the PIRS Image Database on 09-11-2020




                                                                                                   197.168.253                                   80        h— 2226
                                                                                                                                                                                2202
                                                                                    Base 64 UserName          Base 64 Password                   Base 64 Encryption /               Action
                                                                     2224                              I I                                   ZW52ZW50cXM6ZW52W50cMx            1 I Generate 1—s— 2203




                                                                                                                                         I
                                                                                               MultiConvo UserName       \-- 2222 MultiConvo Client Port       MultiConvo Listener Port
                                                                     2221                             Server                       I      5999                          5998        h— 2205




                                                                                                                                                                 I
                                                                                                                                                           I
                                                                                                          Client Audio File Network Folder Path     \-- 2219
                                                                     2220                       11sloan1dvms_serverlaudiolarchived\system\ServerAudio.Wav
                                                                                                       Audio Capture Network Folder Path
                                                                     2218                              \\sloan\dvms server\audiolarchived\




                                                                                                                                                                                                                Z1 JO 6 WIN
                                                                                     Door Reset Time                   Door Audio Record Timer                        Default Video Archived Frames
                                                                     2216             10             V                14                 Oh— 2212                    15                 Oh-- 2204
                                                                                     Archived Video Loop Frame Rate         Archive Audio On/Off                      Archive Video Record On/Off
                                                                     2214             400                                   I OFF                       2213         ION                GIh— 2209
                                                                                                                                                                                                  r    2206
                                                                                     Audio Playback File Timer On/Off        Phone Email Trigger On/Off              Phone Email Address
                                                                     2215          1 OFF                                    I OFF             MI" — 2207             17045198823@messaging.sprintpcs.com
                                                                                     Audio Pla back File Timer 1             Audio Playback File Timer 2             Audio Playback File Timer 3
                                                                    2208a -           cats.wav                              I creek.wav                              Idracwelcome.wav                   2208c
                                                                                        From             To                        From       To \— 2208b        From      To
                                                                    2210a                           17        11                 13    ID 117   1:31- -- 2210b 19    1D1 6    ID1—s— 2210c




                                                                                                                                                                                                                ZS 8£9`Z£t`6 SR
                                                                              14
                                                                               /
                                                                                     Save            Cancel



                                                                     2200                                                                FIG. 10
                                                                                       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 14 of 28




                                                                                                                                                                                                                         °S11
                                                                                                                              Digital Video Monitoring Service              2346
                                                                                  2308                System Status                                                                Connected Devices
                                                                                                                                                                 Archives
                                                                            2341             2343 -- - -Recording visitor approaching door
                                                                                                                                                                 Options            2347
                                                                                         2342
Copy provided by USPTO from the PIRS Image Database on 09-11-2020




                                                                                                                                                                 Camera             2348     2351
                                                                                                                                                                  About             2349




                                                                                                                                                                                                                       'any
                                                                                                                                                             Clear Stories          2350
                                                                                                      Audio Device 2344               Audio Input Source
                                                                                                                               0




                                                                                                                                                                                                                         9102 `0£
                                                                                             Microsoft Sound Mapper - Input             Stereo Mixer         0            2345        C)

                                                                                2318
                                                                                                                 Camera Control Center                                                        Audio Library
                                                                                        2322            2323                    2325                                                   GeneralWelcome.wav
                                                                           2319       2317 a.                                                                                            UPSWelcome.wav
                                                                                  A                 ri1                              Camera View
                                                                                                                                                                                        USMailWelcome.wav
                                                                            4            0                                                                                             NeighborWelcome.wav
                                                                    2321                                  2323                                                                          FedExWelcome.wav —
                                                                                  V
                                                                                                                                                                                         ElevatorMusic.wav




                                                                                                                                                                                                                         ZI .10 OI
                                                                                                                                                                                                                2330
                                                                                                                                                                                        ChristmasMusic.wav
                                                                                2320                                                           •
                                                                                                                                                                                         NewYearMusic.wav
                                                                                  2302                                                                                                  HalloweenMusic.wav
                                                                    2301                                                                                                                                        2331
                                                                                                                                                                                          BeachMusic.wav
                                                                                                                                                                                           R&B Music.wav

                                                                                                                                                                            2332        0                       2338




                                                                                                                                                                                                                          Zg 8£9t£17% Sfl
                                                                                                           Brightness                                                                 2333               2337

                                                                                      2310a         0     Brightness     •                                   2316                       2334     2335   2336

                                                                                                               2310b                                2315
                                                                    2300                                                      2312      2313

                                                                                                                                        FIG. 11
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 15 of 28




U.S. Patent               Aug. 30, 2016                  Sheet 11 of 12                      US 9,432,638 B2


          2400 ---41
                   4/


                         Text to Speech                  Agent

                              Hello. And welcome to my house.
                                                                                                    2402


                          ( Preview              (   Save )           (   Reset )

                          ( Preview )                (    Save    )           (    Reset )

                         Agent General Settings
                                Save audio playback file as below
          2404

                              I Select your MS Agent from the list below...                         2406

          2408 -----11          Select your MS Agent actions from the list below... 1:11


                         Agent Detailed Settings
                              Speed                                                5
          2410             N
                               Pitch                                              82

                           Volume p                                           40000



                                                     FIG. 12

          2500 ----'•


                                          Sound - Sound Recorder                           DEI
           File        Edit        Effects       Help
                    Position:                                                            Length:
                    0.00 sec.                                                           0.00 sec.


                  <14                                     C>                                 O

                                                     FIG. 13


                  Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 16 of 28




U.S. Patent          Aug. 30, 2016                   Sheet 12 of 12                   US 9,432,638 B2




     260



                                                                       262




     261             R3 DVMS                                          2:35       0
                                                            .
                     MM*i:i 4.          4
                                                                    Play        Set
                     giiiiiiii•
                                                                ,   833        2830
       2802




                       On        Image
                                  Off      Listen    Play      Talk                        2823
                                   \--- 2822      2824
                      Status: Clie Left---                2819
                      Status: Disc , ,                  verb                               2843
                      Status: Con UP                      2818
                      Status: Dow Down                    2820
                                      Right --            2817
                                             Home                    2821
                                             Unlock Door---- ---- 2808

                         File Server        Camera                             .—.



                                                                           I


                                            FIG. 14




              Copy provided by USPTO from the P1RS Image Database on 09-11-2020
      Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 17 of 28




                                                    US 9,432,638 B2
                   1                                                                                  2
      COMMUNICATION AND MONITORING                                     issued to Mozer on Aug. 12, 1997. Nevertheless, a need
                SYSTEM                                                 remains for further improvement in such a system.

          CROSS REFERENCE TO RELATED                                               SUMMARY OF THE INVENTION
                 APPLICATIONS                                     5
                                                                          The invention includes many aspects and features. More-
   The present patent application is a U.S. continuation               over, while many aspects and features of the invention relate
patent application of, and claims the benefit under U.S.C.             to, and are described in, the context of a system for receiving
                                                                       a person at an entrance, such as, an entrance to a home or
§120 to, U.S. patent application Ser. No. 14/670,044, filed
                                                              10       business, the invention is not limited to use only in such
Mar. 26, 2015, which is a continuation patent application of
                                                                       context and may be used and has applicability in other
U.S. patent application Ser. No. 14/338,525, filed Jul. 23,            contexts as well.
2014, and which is a U.S. continuation patent application of,             In one aspect of the invention, an audio-video communi-
and claims the benefit under U.S.C. §120, U.S. patent                  cation system comprises a wireless exterior module located
application Ser. No. 13/453,100, filed Apr. 23, 2012, pub- 15          proximate an entrance, a computerized controller running a
lished as U.S. patent application no. US 2012/0262581, now             software application and a remote peripheral device. The
abandoned, and which the '100 application is a U.S. con-               wireless exterior module includes a proximity sensor for
tinuation patent application of, and claims priority under 35          detecting a person at the entrance, a video camera for
U.S.C. §120 to, U.S. patent application Ser. No. 11/929,464,           recording an image of the person at the entrance, a micro-
filed Oct. 30, 2007, now granted as U.S. Pat. No. 8,164,614, 20        phone for recording sound of the person at the entrance, a
and which '464 application is a U.S. continuation patent               speaker for playing audio to the person at the entrance, a
application of, and claims priority under 35 U.S.C. §120 to,           transmitter for communicating sounds and images of the
U.S. patent application Ser. No. 11/618,615, filed Dec. 29,            person at the entrance, and a receiver for receiving commu-
2006, which granted as U.S. Pat. No. 8,154,581, and which              nications at the wireless exterior module. The computerized
'615 application is a U.S. continuation-in-part patent appli- 25       controller is disposed in wireless electronic communication
cation of, and claims priority the under 35 U.S.C. §120 to,            with the wireless exterior module via the transmitter and the
U.S. patent application Ser. No. 10/682,185, filed Oct. 9,             receiver of the wireless exterior module. The computerized
2003, published as U.S. patent application publication no.             controller is configured to control recording of communica-
US 2005/0285934 AI, and now granted as U.S. Pat. No.                   tions with the wireless exterior module and playback of such
                                                              30       recording, and the software application includes a graphic
7,193,644, which patent application is a nonprovisional
                                                                       user interface that enables a user to view images from the
patent application of U.S. patent application Ser. No.
                                                                       video camera communicated from the wireless exterior
60/418,384, filed on Oct. 15, 2002. Each of these patent               module. The remote peripheral device is configured to
applications, patent application publications, and patent is           electronically communicate with the computerized control-
hereby incorporated herein by reference.                      35       ler for viewing an image from the video camera communi-
                                                                       cated from the wireless exterior module.
          BACKGROUND OF THE PRESENT                                       In a feature of the first aspect, the audio-video commu-
                 INVENTION                                             nication system further comprises a second wireless exterior
                                                                       module located proximate an entrance, with the second
   There are numerous problems presently associated with          4o   wireless exterior module having a proximity sensor for
receiving visitors at a home or office. When the resident of           detecting a person at the entrance, a video camera for
the home or occupant of the office (hereinafter generally              recording an image of the person at the entrance, a micro-
referred to as either resident or occupant) is absent, there is        phone for recording sound of the person at the entrance, a
often no message for the visitors, no means to leave an                speaker for playing audio to the person at the entrance, a
interactive message for the resident, and no means to ensure      45   transmitter for communicating sounds and images of the
that unwanted access is not obtained. Moreover, answering              person at the entrance, and a receiver for receiving commu-
the call of someone at a door of a dwelling can present                nications at the wireless exterior module. The computerized
certain security risks to an occupant therein. This situation           controller running the software application is further dis-
can be especially inconvenient when, for example, a deliv-              posed in wireless electronic communication with the second
ery or repair person arrives and the resident is not present.     5o   wireless exterior module via the transmitter and the receiver
When the resident is present, on the other hand, there are             of the second wireless exterior module.
also problems associated with receiving visitors. Some                     In another feature of this aspect, the remote peripheral
visitors may be unwelcome, for example, and it is often not             device is configured to remotely actuate the camera of the
                                                                       wireless exterior module. In an additional feature, the
evident that a visitor is a threat or an annoyance until after
                                                                  55    graphic user interface enables a user to view streaming video
the door is open.                                                      with the remote peripheral device. In yet another feature, the
   There are many types of systems for receiving a person by            remote peripheral device comprises a cell phone. In still yet
an occupant or resident and/or on the behalf of the occupant            another feature, the remote peripheral device comprises a
or resident. Such systems include those disclosed in each of:           video phone. In further features, the remote peripheral
U.S. Pat. No. 5,148,468 titled "Door Answering System",           6
                                                                   0    device comprises a computer and a personal digital assistant.
which issued Sep. 15, 1992 to Marrick et al; U.S. Pat. No.                 In an additional feature, the entrance comprises an
5,303,300 titled "Security Door Phone Device," which                    entrance of a business. In another additional feature, the
issued Apr. 12, 1994 to Eckstein; U.S. Pat. No. 5,406,618               entrance comprises an entrance of a residence. In a further
titled "Voice Activated, Hands Free Telephone Answering                 feature, the wireless exterior module includes a display
Device," which issued Apr. 11, 1995 to Knuth, et al.; and         65    screen. In still a further feature, the wireless exterior module
U.S. Pat. No. 5,657,380 titled "Interactive Door Answering              includes a keypad comprising a touch screen or a keyboard.
and Messaging Device with Speech Synthesis," which                      In yet a further feature, the wireless exterior module is



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 18 of 28




                                                      US 9,432,638 B2
                               3                                                                        4
 portable and includes a locking mechanism and an electrical              the two-way audio-communications in a database for later
receptacle for quickly attaching to a source of electricity.              playback. In yet another feature, the method further com-
    In another feature, the wireless exterior module has a               prises transmitting, to a video display located proximate the
 portable energy source and is secured in a holster. In yet               entrance for presentation to the first person at the entrance,
another feature, the computerized controller comprises a            5    video of the second person recorded using the wireless
 personal computer. In still yet another feature, the comput-            handheld device.
 erized controller is disposed in electronic communication                  In an additional feature, the transmitting includes com-
with a public switching telephone network (PSTN).                        munications over the Internet. In further features, the trans-
    In a further feature, the computerized controller is dis-            mitting includes communications over a cellular network
posed in electronic communication with the Internet. In an          10   and over a satellite network. In yet another feature, the
additional feature, the audio-video communication system                 method further comprises remotely actuating the camera
further comprises an electronically actuated lock that is                located proximate the entrance using the wireless handheld
configured to be unlocked by the computerized controller. In             device. In still further features, the step of remotely actuat-
another feature, the system further comprises a voice rec-               ing the camera includes zooming an image of the first person
ognition system.                                                    15   at the entrance and remotely moving the camera to change
    In still a further feature, a transceiver includes the trans-        the view of the camera.
mitter for communicating sounds and images of the person                    In a third aspect of the invention, a method for receiving
at the entrance and the receiver for receiving communica-                a person at an entrance comprises the steps of (a) detecting,
tions at the wireless exterior module. In yet another feature,           with a proximity sensor located proximate an entrance, the
the computerized controller includes an image recognition           20   presence of a person at the entrance; (b) transmitting, to a
module for identifying at least one of faces, eyes, and                  computerized controller running a software application,
fingerprints.                                                            video of the person at the entrance recorded using a camera
    In a second aspect of the invention, a method for two-way            located proximate the entrance; and (c) providing, with the
audio-video communications between a first person at an                  application software running at the computerized controller,
entrance and a second person comprises the steps of (a)             25   a graphic user interface to a remote peripheral device by
detecting, with a proximity sensor located proximate an                  which a user of the remote peripheral device may view the
entrance, the presence of a first person at the entrance; and            video of the person at the entrance.
(b) providing real time audio-video communications                          In a feature of this aspect, the method further comprises
between the first person at the entrance and a second person             the step of saving, in accordance with the application
using a wireless handheld device. Step (b) is done by (i)           30   software running at the computerized controller, the video of
transmitting, to the wireless handheld device of the second              the person at the entrance in a database in association with
person, video of the first person at the entrance recorded               a timestamp. In other features, the video is viewed using the
using a camera located proximate the entrance, (ii) trans-               remote peripheral device in real-time, viewed using the
mitting, to the wireless handheld device of the second                   remote peripheral device after the person at the entrance has
person, audio of the first person at the entrance recorded          35   left, and is streamed to the remote peripheral device.
using a microphone located proximate the entrance, and (iii)                In an additional feature, the method further comprises the
transmitting, to a speaker located proximate the entrance for            step of transmitting, to the computerized controller running
playing to the first person at the entrance, audio of the                the software application, audio of the person at the entrance
second person recorded using the wireless handheld device.               recorded using a microphone located proximate the
   In a feature of this aspect, the transmitting includes           40   entrance; wherein the graphic user interface provided to the
wireless communications between both the camera and                      remote peripheral device further enables a user of the remote
microphone located proximate the entrance and a comput-                  peripheral device to hear the audio of the person at the
erized controller running a software application including a             entrance. In another feature, the method further comprises
graphic user interface by which the audio-video communi-                 the step of playing a recorded greeting to the person at the
cations between the first person and the second person are          45   entrance upon the detection of the person at the entrance
established. In another feature, the method further comprises            with the proximity sensor.
the step of playing a recorded greeting to the first person at              In another feature, the method further comprises deter-
the entrance upon the detection of the first person at the               mining, by a user with the remote peripheral device, the
entrance with the proximity sensor. With regard to this                  recorded greeting that is played through a graphical user
feature, the method further comprises determining, by a user        so   interface. With regard to this feature, the recorded greeting
with a remote peripheral device, the recorded greeting that              may be selected by the user from a plurality of recorded
is played through a graphical user interface. With further               greetings, the recorded greetings may be seasonal greetings,
regard to this feature, the recorded greeting is selected by the         and the recorded greeting may include audio and video.
user from a plurality of recorded greetings. It accordance                  In yet another feature, the method further comprises the
with this feature, the recorded greetings are seasonal greet-       55   step of posting, by the user from the remote peripheral
ings. It is preferred that the recorded greeting includes audio          device, a video greeting for presentation to a person at the
and video.                                                               entrance. In other features, the remote peripheral device
   In an additional feature, the method further comprises the            comprises a cell phone, a video phone, a computer, and a
step of posting, by the user from a remote peripheral device,            personal digital assistant. In still other features, the entrance
a video greeting for presentation to a first person at the          60   comprises an entrance of a business and an entrance of a
entrance. In further features, the wireless handheld device              residence.
comprises a cell phone, a video phone, and a personal digital               In still another feature, the method further comprises
assistant.                                                               remotely actuating the camera located proximate the
   In yet another feature, the entrance comprises an entrance            entrance using the remote peripheral device. In further
of a business. In still a further feature, the entrance com-        65   features, the step of remotely actuating the camera includes
prises an entrance of a residence. In another feature, the               zooming an image of the person at the entrance and remotely
method further comprises the step of saving a recording of               moving the camera to change the view of the camera.



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 19 of 28




                                                  US 9,432,638 B2
                             5                                                                     6
  In addition to the aforementioned aspects and features of              Accordingly, while the present invention is described
the present invention, it should be noted that the present           herein in detail in relation to one or more embodiments, it is
invention further encompasses the various possible combi-            to be understood that this disclosure is illustrative and
nations of such aspects and features                                 exemplary of the present invention, and is made merely for
                                                                5    the purposes of providing a full and enabling disclosure of
      BRIEF DESCRIPTION OF THE DRAWINGS                              the present invention. The detailed disclosure herein of one
                                                                     or more embodiments is not intended, nor is to be construed,
   One or more preferred embodiments of the invention now            to limit the scope of patent protection afforded the present
will be described in detail with reference to the accompa-           invention, which scope is to be defined by the claims and the
nying drawings.                                                 io   equivalents thereof. It is not intended that the scope of patent
   FIG. 1 is a schematic diagram of a system in accordance           protection afforded the present invention be defined by
with a preferred embodiment of the invention.                        reading into any claim a limitation found herein that does not
   FIG. 2 is a planar view of the font of a DVMS module of           explicitly appear in the claim itself.
the system of FIG. 1                                                     Thus, for example, any sequence(s) and/or temporal order
   FIG. 3 is a planar view of the front of a DVMS transceiver   is   of steps of various processes or methods that are described
of the system of FIG. 1.                                             herein are illustrative and not restrictive. Accordingly, it
   FIG. 4 is a block diagram overview of a method in                 should be understood that, although steps of various pro-
accordance with a preferred embodiment of the invention.             cesses or methods may be shown and described as being in
   FIG. 5 a block diagram extension of the method of FIG.            a sequence or temporal order, the steps of any such processes
4.                                                              20   or methods are not limited to being carried out in any
   FIG. 6 is a schematic diagram of a system in accordance           particular sequence or order, absent an indication otherwise.
with another preferred embodiment of the invention.                  Indeed, the steps in such processes or methods generally
   FIG. 7 is a perspective view of the front of a wireless           may be carried out in various different sequences and orders
network camera of the system of FIG. 6.                              while still falling within the scope of the present invention.
   FIG. 8 is a side view of the wireless network camera of      25   Accordingly, it is intended that the scope of patent protection
FIG. 7.                                                              afforded the present invention is to be defined by the
   FIG. 9 is a perspective view of the rear of the wireless          appended claims rather than the description set forth herein.
network camera of FIG. 7.                                                Additionally, it is important to note that each term used
   FIG. 10 is a representative screen view of a wireless             herein refers to that which the Ordinary Artisan would
command center of the system of FIG. 6, wherein various         30   understand such term to mean based on the contextual use of
parameter settings for configuring, e.g., the audio, video,          such term herein. To the extent that the meaning of a term
server, and cell phone options are illustrated.                      used herein—as understood by the Ordinary Artisan based
   FIG. 11 is a screen view of the normal operating mode             on the contextual use of such term—differs in any way from
interface of the wireless command center of FIG. 10,                 any particular dictionary definition of such term, it is
wherein a user is able to dynamically control a wireless        35   intended that the meaning of the term as understood by the
network camera, view video images generated by the wire-             Ordinary Artisan should prevail.
less network camera, listen and send both pre-canned and                 Furthermore, it is important to note that, as used herein,
live audio files, and review archived system events.                 "a" and "an" each generally denotes "at least one," but does
   FIG. 12 is a dialog box screen view of the text-to-voice          not exclude a plurality unless the contextual use dictates
synthesizer module of the wireless command center of FIG.       40   otherwise. Thus, reference to "a picnic basket having an
10.                                                                  apple" describes "a picnic basket having at least one apple"
   FIG. 13 is a dialog box screen view of the recorded voice         as well as "a picnic basket having apples." In contrast,
synthesizer module of the wireless command center of FIG.             reference to "a picnic basket having a single apple"
10.                                                                   describes "a picnic basket having only one apple."
   FIG. 14 is a planar view of the front of a wireless pocket   45       When used herein to join a list of items, "or" denotes "at
PC that is connected to a wireless network, wherein a user            least one of the items," but does not exclude a plurality of
of the wireless pocket PC is able to dynamically control the          items of the list. Thus, reference to "a picnic basket having
wireless network camera, view video images generated by               cheese or crackers" describes "a picnic basket having cheese
the wireless network camera, listen and send both pre-               without crackers", "a picnic basket having crackers without
canned and live audio files, and review archived system         so    cheese", and "a picnic basket having both cheese and
events in the system of FIG. 6.                                       crackers." Finally, when used herein to join a list of items,
                                                                     "and" denotes "all of the items of the list." Thus, reference
               DETAILED DESCRIPTION                                   to "a picnic basket having cheese and crackers" describes "a
                                                                      picnic basket having cheese, wherein the picnic basket
   As a preliminary matter, it will readily be understood by 55       further has crackers," as well as describes "a picnic basket
one having ordinary skill in the relevant art ("Ordinary              having crackers, wherein the picnic basket further has
Artisan") that the present invention has broad utility and            cheese."
application. Furthermore, any embodiment discussed and                   Referring now to the drawings, one or more preferred
identified as being "preferred" is considered to be part of a         embodiments of the present invention are next described.
best mode contemplated for carrying out the present inven- 60         The following description of one or more preferred embodi-
tion. Other embodiments also may be discussed for addi-               ments is merely exemplary in nature and is in no way
tional illustrative purposes in providing a full and enabling         intended to limit the invention, its applications, or uses.
disclosure of the present invention. Moreover, many
embodiments, such as adaptations, variations, modifications,                     The System of FIG. 1
and equivalent arrangements, will be implicitly disclosed by 65
the embodiments described herein and fall within the scope        FIG. 1 is a schematic diagram of a system 100 in
of the present invention.                                       accordance with a preferred embodiment of the invention.



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 20 of 28




                                                     US 9,432,638 B2
                               7                                                                      8
For purposes of providing an enabling description, the                  and events in the system 100. The DVMS Database Appli-
system 100 is described in the context of a door answering              cation 82 and its uses are described in greater detail below.
system for receiving a person at a home or office and is                   The system 100 further includes a wireless router 42
capable of controlling access to the home or office. In FIG.            located in the interior. The wireless router 42 in FIG. 1 is
1, the exterior of the home or office is differentiated from the   5    represented as being separate from the personal computer
interior by demarcation line 115, which represents a wall or            80, however, the wireless router 42 could alternatively form
other similar structure. The wall 115 includes an entrance in           part of the personal computer 80. The wireless router 42 is
the form of a door 114 and an electronically actuated lock              used to establish a wireless network and is disposed in
116 for selectively locking and unlocking the door 114.                 electronic communication with the personal computer 80.
                                                                   10      The system 100 also includes a DVMS module 10 located
   A computerized controller in the form of a personal
                                                                        on the exterior of the home or office proximate the door 114.
computer 80 is disposed in the interior and is configured to
                                                                        The DVMS module 10 is configured for use in the exterior
selectively actuate the lock 116. The personal computer 80
                                                                        of the home or office, which may include outdoor use in
preferably includes a DVD-R/W 84, a CD-ROM R/W 92,                      external residential or commercial locations. The DVMS
and a hard drive 86. One or more of these components               15   module 10 is disposed in wireless communication with the
84,92,86 of the personal computer 80 preferably are utilized            wireless network, including the personal computer 80, via
for recording video and audio communications that are                   the wireless router 42.
transmitted to and from the DVMS module 10 (described in                   With reference to FIG. 2, the DVMS module 10 prefer-
further detail below) and for playing video and audio                   ably includes: a video camera 22; speakers 12; a proximity
communications that are stored via the personal computer           20   sensor 26; a microphone 20; an LCD display 16; a quick
80.                                                                     connect electrical receptacle 24; and a radiofrequency
   The personal computer 80 also may include a voice                    receiver/transmitter represented by antenna 18. The prox-
generator 90 for use in generating prompts, which either                imity sensor 26 activates the camera 22 upon detection of
exists as pre-recorded messages or are generated by a voice             movement, which in turn relays an image or streaming video
synthesizer. Each of these components 84,92,86,90 of the           25   to the personal computer 80 where it is saved by the personal
personal computer 80 may be separately disposed from the                computer 80 in a database in association with a timestamp.
personal computer and connected, for example, by a switch               Operation of the system is described in further detail below.
88, or may form part of the personal computer 80 and be                    The DVMS module 10 optionally includes a small por-
disposed in electronic communication with a bus of the                  table energy source, such as a battery that is rechargeable via
personal computer 80 within the housing thereof.                   30   the quick connect electrical receptacle 24, for portable use as
   A speaker 44 is disposed in electronic communication                 well as for use in the event of a power failure.
with the personal computer 80. The speaker 44 is not shown                 The LCD display 16 screen preferably is a low energy
as being wireless, but could be. Moreover, one speaker 44 is            screen reducing energy consumption. The LCD display 16
shown, but additional speakers could be used in the system              preferably comprises a touch screen and can be used to send
100. Furthermore, speaker 44 in FIG. 1 is represented as           35   and receive text similar to a keypad. Alternatively, or in
being separate from the personal computer 80, however, the              addition thereto, the DVMS module 10 includes a keypad
speaker 44 could alternatively form part of the personal                14. In either case, the DVMS module 10 enables text
computer 80.                                                            messaging by a person at the exterior, which in turn enables
   The personal computer 80 preferably is disposed in elec-             a private non-audible conversation to be had and eliminates
tronic communication with the Internet. The connection             ao   risks of eavesdropping by a passerby.
with the Internet preferably is accomplished by a broadband                The DVMS module 10 also includes a locking mechanism
connection such as a connection 81 provided by a satellite              28 for receipt in a mounting holster (not shown). The locking
modem, a DSL model, or a cable modem, or any combina-                   mechanism 28 enables the DVMS module 10 to be installed
tion thereof.                                                           securely wherever holstered, or to be moved to some other
  'The personal computer 80 also preferably is connected to        45   remote location, as desired. The DVMS module 10 thus is
a public switching telephone network (PSTN) 70, which                   portable, much like a cell phone, and can be securely
enables communication by and with the personal computer                 mounted and quickly connected to an electrical source.
80 via standard telephone lines.                                           It is anticipated that there could be multiple entrances to
   The personal computer 80 preferably has a battery backup             the home or office and, similarly, multiple DVMS modules
as well as a means for detecting a loss in electrical power        so   similar to DVMS module 10 of FIG. 2 could be utilized,
such that, when electrical power is lost the battery backup             each disposed in wireless communication with the wireless
will provide sufficient operating time for the personal com-            network via the wireless router 42.
puter 80 to notify someone responsible for the maintenance                 The system optional includes one or more DVMS trans-
of the system that there has been a loss of electricity.                ceivers 60. The DVMS transceivers 60 is configured for use
Notification of the loss of electricity can be important, since    55   in the interior of the home or office. As illustrated in FIG. 1,
the loss of electrical power can be an indication of a                  a DVMS transceivers 60 may be disposed in wireless
burglary. Additionally, if there is no electricity, then appli-         communication with the wireless network, including the
ances, such as refrigerators, air conditioners, and heaters,            personal computer 80, and the DVMS module 10, via the
cannot function and significant damage can results if the               wireless router 42. Additionally or alternatively, a DVMS
electrical failure goes undetected for a substantial period of     60   transceivers 60 may be configured to wirelessly communi-
time.                                                                   cate directly with the DVMS module 10, thus bypassing
    The personal computer 80 runs a software application that           communications through the wireless router 42.
includes a DVMS Database Application 82 and graphic user                   With reference to FIG. 3, each DVMS transceiver 60 is
interfaces (GUIs). The personal computer 80, in accordance              portable and, like the DVMS module 10, the DVMS trans-
with the software application, controls communication in the       65   ceiver 60 communicates by short-range radiofrequency
system 100, coordinates multiple communication devices in               transmissions. The DVMS transceiver 60 includes: speakers
the system 100, and is used to define responses to prompts              62; a microphone 63; an LCD display 66; a quick connect



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 21 of 28




                                                     US 9,432,638 B2
                               9                                                                     10
electrical receptacle 65; and a radiofrequency receiver/                that the computerized controller calls when, for example,
transmitter represented by antenna 68. The DVMS trans-                  there is a loss of power; and designating telephone emer-
ceiver 60 optionally includes a small portable energy source,           gency numbers (e.g., telephone numbers for the police, the
such as a battery that is rechargeable via the quick connect            fire department, relatives, private security companies) that
electrical receptacle 65, for portable use as well as for use in   5    the computerized controller calls when an emergency is
the event of a power failure. The DVMS transceiver 60                   detected. The computerized controller also conducts self
further includes a mute switch 61, which cuts-off the micro-            checks to confirm that all the components of the system are
phone 63, thus assuring a user of the DVMS transceiver 60               operational and keeps a log of the self checks, and the
that a visitor can be monitored using the DVMS transceiver              computerized controller preferably calls one or more desig-
60 without inadvertently sending an audible signal from the        io   nated numbers when a self check indicates a failure or
user.                                                                   otherwise improper operation.
   The LCD display 66 screen preferably is a low energy                     The software application also can be configured to play
screen reducing energy consumption. The LCD display 66                  background music or videos at different times of the year
preferably comprises a touch screen and can be used is used             and/or different times of the day to reflect seasonal holidays,
to send and receive text similar to a keypad. Alternatively, or    15   birthdays, and events. For instance, on Halloween the
in addition thereto, the DVMS transceiver 60 includes a                 administrator may wish to have scary music and howls
keypad 64. In either case, the DVMS module 60 enables text              issuing from the DVMS module for receiving a person at
messaging by a user of the DVMS transceiver 60 with a                   that time. Furthermore, utilizing the computerized control-
person at the exterior using the DVMS module 10, which in               ler, the administrator can choose to use default prompts for
turn enables a private non-audible conversation to be had          20   interacting with a visitor or create customized prompts.
and eliminates risks of eavesdropping by a passerby.                        As hardware is added, such as the number of the DVMS
   The system 100 further includes one or more remote                   modules and DVMS transceivers, the administrator can
peripheral devices. Such devices generally include video                update both the network to include the additional devices
phones 72; in-car communication systems such as the well                and the computerized controller to accommodate the addi-
known ONSTAR system 74 currently found in GM cars;                 25   tional devices.
telephones 76; cell phones 77; personal computers 78;                       The software application also is configured to send voice,
smartphones/personal digital assistants (PDAs) 79; and                  text, and video messages via email. The administrator can
other similar communication devices. Each remote periph-                further set up redundant subsystems of the system 100.
eral device is configured for electronic communication with                 The system 100, in use, enables secure and effective
the personal computer 80 via at least the PSTN connection          30   monitoring and interacting with a visitor at a residence or
70 or the broadband connection 81.                                      business, including, inter alia: the detection of the presence
   As mentioned above, the personal computer 80 runs a                  of a visitor at the exterior of the home or office via the
software application that includes a DVMS Database Appli-               proximity sensor 26, the interactive communication with the
cation 82 and graphic user interfaces (GUIs). The software              visitor, whether an occupant is present or absent from the
application is configured and maintained by an administra-         35   home or office, the enablement of automated entry into the
tor, who defines users thereof. The users in the system 100             home or office by the visitor, and personalization of the
are referred to as "occupants" reflecting their relation to the         process of receiving a visitor.
home or office.                                                             An exemplary method of use in the system 100 includes
   Preferably, the occupants have various levels of access to           greeting and communicating with visitors of a business or
the software application, depending on the privileges set by       ao   residence. In accordance with the method, the presence of a
the administrator. The administrator may also set a level of            visitor is detected via the proximity sensor 26 of the DVMS
security under which the system is to operate, particularly             module 10, where the DVMS module 10 is mounted at or
with respect to connections made using remote peripheral                near an entrance to the business or residence. Upon the
devices.                                                                detection of the visitor by the proximity sensor 26, a
   Other examples of configuration settings of the software        45   message is communicated to the personal computer 80 from
application that are determined by the administrator include:           the DVMS module 10 indicating the detection of a visitor at
aliases for a declared occupant such as, e.g., "Daddy" or               the entrance. A recording is actuated by the personal com-
"Momma"; passwords to access the software application;                  puter 80, and the recording is stored in a computer-readable
access codes to actuate the electronic lock controlled by the           medium such as a database along with a beginning time-
computerized controller; a number or other identifier that         50   stamp. The arrival of a visitor is broadcast over a speaker
corresponds to an occupant's name; and at least one tele-               within the home or office, such as speaker 44. An occupant
phone number by which an occupant can be reached. The                   can view the visitor on a display on the DVMS transceiver
administrator also preferably defines a preferred hierarchy of          60 or on a display of the personal computer 80, and the
storage of audio and video data, the location and number of             occupant can initiate a conversation at any time. The DVMS
backup devices, and whether replications of the database are       55   module 10 issues a greeting to the visitor and instructs the
to be kept.                                                             visitor to select a number from the keypad 14 of the DVMS
    Additionally, when setting up the software application,             module 10 in order to designate the occupant being visited.
the administrator chooses, inter alia: a prompt for greeting a          The entered number is communicated from the DVMS
visitor; chooses an announcement that is to be given over a             module 10 to the personal computer 80, where the software
 speaker within the interior when a visitor arrives; a prompt      60   application confirms that the number corresponds to an
 for requesting information from a visitor; a request instruct-         occupant "y" who is "officially" present. An error message
 ing a visitor as to their choices in leaving a message or              is generated if no individual corresponds to the number
 contacting a declared user; and the action that is to be                entered by the visitor. If no individual corresponds to the
 performed by the computerized controller based on the input            number entered by the visitor, then the visitor is prompted to
 by the visitor.                                                   65    select and press another number on the keypad 14 again
    The administrator also tailors the security/premise moni-            designating the occupant being visited. The method then
 toring response by, inter alia: designating telephone numbers           lists the choices again.



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 22 of 28




                                                      US 9,432,638 B2
                              11                                                                      12
    While this is going on, the door may be answered at any                 An occupant preferably has the option of remotely enter-
time, thereby resetting the software application to look for             ing the access code, thereby actuating the electronically
another visitor. The software application keeps track of the             actuated lock, or instructing the GUI database application to
number of times a wrong number is entered and can generate               go to a new high security level, wherein the lock cannot be
a variety of responses to pranks, including calling the police,     5    accessed and notifying the visitor that the access code is not
issuing warnings and/or a loud noise, or just thanking the               operational.
visitor and asking him to return another time.                              In the method, upon the entering of a valid access code
    If appropriate, when the number designated by the visitor            assigned to a declared occupant, the software application
matches an occupant who is officially on the home or office,             optionally notifies the administrator or his designated rep-
                                                                    ro   resentative that the declared occupant has now entered the
the speaker broadcasts that the visitor is here to see occupant
                                                                         home or office. The administrator would know who the
"y". Occupant "y" can signal the personal computer 80 to
                                                                         individual should be. The administrator thus can confirm, by
take a message, or occupant "y" may choose to use the
                                                                         remotely viewing the recorded video, that the actual person
DVMS transceiver 60 to speak directly with the visitor, or               who entered the access code is the declared occupant, and/or
occupant "y" can answer the door.                                   15   make a follow-up telephone call to the home or office. The
    If appropriate, the DVMS module 10 issues a prompt                   system 100 also provides the options of allowing the visitor
stating that occupant "y" is not available and asks the visitor          to converse with the occupant, leaving a message, or calling
if they wish to speak to occupant "y" or to leave a message.             a remote peripheral device for communication with the
    If appropriate, at any time the software application can             occupant when he is either not present or is unavailable. The
initiate a call to occupant "y" via a remote peripheral device      20   entrance is recorded and time stamped for sorting or viewing
for communication between occupant "y" and the visitor,                  either in real time or at a later date.
and the software application can record both sides of the                   The system 100 further enables the administrator or a
conversation between occupant "y" and the visitor. The                   declared occupant to, at any time, to turn on a camera and
occupant can view the visitor or initiate a conversation, as             view images, access the recorded the video images, or post
the occupant desires. A visitor never knows where the               25   a video image from a remote peripheral device to comput-
occupant is, unless the occupant tells the visitor of the                erized controller including associated components.
occupant's location. A visitor also never knows if the                      The system 100 preferably is inherently extensible in both
occupant can be contacted, or if the occupant has just                   form and function and is designed so that the system can be
instructed the application to take a message. Using the                  expanded to include multiple peripheral devices, both in
method the conversation or messages can be relayed to the           30   direct and indirect communication with the computerized
selected occupant without the visitor ever knowing where                 controller. Due to the use of the computerized controller and
the location of the occupant. Only the occupant can disclose             its interconnectivity, the disclosed system 100 can be con-
such location to the visitor as desired.                                 figured to accommodate communications having a range of
    If the visitor elects to leave a message, then the method            complexity.
prompts the visitor to begin his message and then, option-          35      As will be apparent from the foregoing, the system 100
ally, offers him a chance to review and approve his message.             provides an audio-video communication and answering sys-
The message or call is stored in computer readable medium,               tem that provides real time communication between an
such as database, by the personal computer 80 in association             exterior of a business or residence and an interior of the
with a beginning timestamp and an ending timestamp along                 business or residence as well as a location remotely located
with the occupant's mailbox number. At the end of the call          40   to the business or residence.
or message, the software application can issue a closing                    As will be apparent from the foregoing, the system 100
statement and return to background music, if programmed to               provides an audio-video communication and answering sys-
do so.                                                                   tem that provides real time communication between two or
    When the visitor departs, and is out of the range of the             more rooms at a home or office and a remote location.
proximity sensor 26, all recording is stopped and saved in          45      As will be apparent from the foregoing, the system 100
the database record, along with an ending timestamp. The                 provides an audio-video communication and answering sys-
occupant "y" can selectively sort to view the entire recorded            tem that provides the ability to leave messages at a central-
visit, or just the message.                                              ized location from a local or remote location.
    If the proximity sensor 26 indicates that there is another              In addition to the foregoing description of a method, FIG.
visitor, the method cycles back to the greeting step.               so   4 shows a block diagram illustrating an example of the use
    If the system has an electronically actuated lock, then the          of a system of the invention as a door answering and
method also may include the steps of checking the number                 messaging system at a residence. Furthermore, FIG. 5 shows
entered by the visitor to determine if it is a valid access code.        a block diagram illustrating an example of the use of a
The electronically actuated lock may be unlocked by enter-               system of the invention as a door answering and messaging
ing an access code either at the DVMS module 10 or                  55   system at a residence, wherein the system includes an
remotely therefrom. If the number is valid, then the lock is             electronically actuated lock. In the example, an occupant is
actuated, and if the number is not valid, then a prompt is               attempting to gain access to the home or office.
made requested that the code be re-entered. Optionally, the                 As will now be apparent, systems in accordance with the
prompt may further request a number be entered that cor-                 invention achieve one or more of the foregoing benefits and
responds to one of the occupants if assistance is needed and,       60   features yet remain intuitive and easy to use.
if an occupant is selected, then calling the selected occupant.             In addition to the foregoing, it further is anticipated that,
The method also may include tracking how many times the                  in certain deployments of the invention, voice recognition
wrong code is entered; checking if the maximum allowed                   would be useful, particularly when the system enables
number of wrong entries have been made; and, when the                    access to a home or office. Voice recognition adds another
maximum number of wrong entries is reached, either auto-            65   layer of security, and can be used to facilitate those indi-
matically calling a designated party and/or removing access              viduals who are unable to press a keypad. Similarly, image
privileges.                                                              recognition of faces, eyes and fingerprints can also be



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 23 of 28




                                                     US 9,432,638 B2
                             13                                                                      14
included in the system for authentication, security, and                   The personal computer 240 preferably has a battery
access. The software application thus alternatively utilizes            backup as well as a means for detecting a loss in electrical
voice recognition and/or image recognition.                             power such that, when electrical power is lost the battery
   Furthermore, while no camera is shown located within the             backup will provide sufficient operating time for the per-
home or office, any number of cameras could be utilized on         5    sonal computer 240 to notify someone responsible for the
the interior.                                                           maintenance of the system that there has been a loss of
   It will also be appreciated that a business may be a tenant          electricity. Notification of the loss of electricity can be
located within a building shared by other businesses. A                 important, since the loss of electrical power can be an
DVMS module for the business thus would be utilized on the              indication of a burglary. Additionally, if there is no electric-
exterior of the business, i.e., at the "front door" of the         10   ity, then appliances, such as refrigerators, air conditioners,
business, which would be located within the interior of the             and heaters, cannot function and significant damage can
common building.                                                        results if the electrical failure goes undetected for a sub-
   In variations of systems of the invention, it should further         stantial period of time.
be noted that one or more devices having the functionality                 With regard to the wireless router 250, it is represented as
of DVMS modules could be utilized in the interior for              15   being separate from the personal computer 240, however,
securing entrance to a room or group of rooms.                          the wireless router 42 could alternatively form part of the
                                                                        personal computer 240. The wireless router 42 is used, inter
                   The System of FIG. 6                                 alia, to establish a wireless network and is disposed in
                                                                        electronic communication with the personal computer 240.
   FIG. 6 is a schematic diagram of a system 2100 in               20   The router 250 is WiFi compliant, and operates using a
accordance with another preferred embodiment of the inven-              standardized protocol such as, for example, 802.11(b) and/or
tion. The system 2100 includes: a local area network 2200;              802.11(g).
a wireless digital camera 210; and a computerized controller               The wireless router 250 facilitates two-way communica-
in the form of a personal computer 240 (identified as the               tion over the local area network 2200 among the member
"Wireless Command Computer" in FIG. 6). The lines indi-            25   devices and components of the wireless network 2200.
cate communications between member devices and compo-                   Furthermore, the wireless router 250 preferably is disposed
nents of the system 2100 and such communications may be                 in electronic communication with the Internet and facilitates
wired, wireless, or a combination of both wired and wireless.           two-way communication between the member devices and
For purposes of providing an enabling description, the                  components of the wireless network 2200 and remote
system 2100 is described in the context of a door answering        30   devices communicating over the Internet. Such remote
system for receiving a person at a home or office and is                devices generally include video phones 275; in-car commu-
capable of controlling access to the home or office. In FIG.            nication systems, such as the well known ONSTAR system
6, the exterior of the home or office is differentiated from the        274 currently found in GM cars; telephones 276; cell phones
interior by a wall 2112 or other similar structure. The wall            277; personal computers 278; smartphones/personal digital
2112 includes an entrance in the form of a door 2116 and an        35   assistants (PDAs) 279; and other similar communication
electronically actuated lock 2114 for selectively locking and           devices. Each remote device preferably is configured for
unlocking the door 2116.                                                electronic communication with one or more of the member
   The personal computer 240 is disposed in the interior and            devices and components of the wireless network 2200 via at
is configured to selectively actuate the lock 2114. The                 least the PSTN connection 270 or a broadband Internet
personal computer 240 includes one or more components              40   connection. Additionally, a remote device may be configured
utilized for recording video and audio communications and               to communicate with one or more of the member devices
for playing video and audio communications. The personal                and components of the wireless network 2200 via direct
computer 240 also may include a voice generator for use in              wireless communications with the wireless router 250 when
generating prompts, which either exists as pre-recorded                 such remote device is within communications range of the
messages or is generated by a voice synthesizer. Each of           45   wireless router 250. Such direct wireless communications
these components of the personal computer 240 may be                    with the wireless router 250 is illustrated with the cell phone
separately disposed from the personal computer and con-                 277 in FIG. 6.
nected, for example, by a switch, or may form part of the                   The wireless command computer includes a digital video
personal computer 240 and be disposed in electronic com-                system application ("DVS App") 242 and a monitoring
munication with a bus of the personal computer 240 within          so   application 244. The DVS App 242 provides a set of
the housing thereof. A speaker 248 is disposed in electronic            customizable operating parameters for the wireless digital
communication with the personal computer 240. Moreover,                 camera 210. The set of digital video operating parameters
one speaker 248 is shown, but additional speakers could be              may include parameters selected from the group of: a default
used in the system 2100. Furthermore, speaker 248 in FIG.               camera position; a number of frames per second; sensitivity
6 is represented as being separate from the personal com-          55   and threshold of a motion sensor; length of a session;
puter 240, however, the speaker 248 could alternatively form             frequency of motion detection; and sensitivity and threshold
part of the personal computer 240.                                      of the motion detector. These parameters are conveyed to the
    The personal computer 240 preferably is disposed in                 camera operation application, discussed in further detail
electronic communication with the Internet. The connection              below. The monitoring application 244 includes a camera
with the Internet preferably is provided by a broadband            60   control screen that displays the camera webpage; and an
connection through, for example, a wireless router 250.                 operating screen that displays a set of operating parameters.
Such broadband connection may be accomplished by a                       The set of operating parameters may include parameters
satellite modem, a DSL model, or a cable modem, or any                   selected from the group of: a card file for cross-referencing
combination thereof. The personal computer 240 also pref-                MAC ID'S with cameras and pocket PCs on the wireless
erably is connected to a public switching telephone network        65    network; paths for logging and archiving files received from
 (PSTN) 70, which enables communication by and with the                  the camera; camera webpage addresses; email addresses for
personal computer 240 via standard telephone lines.                      users; telephone numbers for cell phones; a designated



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 24 of 28




                                                      US 9,432,638 B2
                              15                                                                       16
 greeting when a motion sensor is triggered; and security                 mounting stand hole 235. The antenna 214 projects from the
 parameters. The monitoring application 244 further includes              rear of the camera. A suitable wireless digital camera that
an audio library screen that displays the contents of a library           has weather resistance is the camera currently sold in the
of pre-recorded audio files. Typically, at least one pre-                 United States by Panasonic under the part number BB-
 recorded audio file is a greeting audio file. In the context of    5     HCM371.
the system 2100, the audio file can be sent over the local area              Every camera in the system 2100 preferably can be
network 2200, and can include, for instance, sounds, music,              uniquely identified by a media access control (MAC)
voice recordings, synthesized noises, and the like. The                  address that enables the personal computer 240, and each
means of generating an audio file can be a microphone that                device in the system 2100 having a web browser, such as,
 feeds to an AID converter, which creates a digital audio file,     to    e.g., a Windows Internet Explorer browser, or a Firefox
 such as a way file or MP3 file, or a voice synthesized digital          browser, to be in wireless communication with camera 210
audio file. The monitoring application 244 generally                     through the wireless router 250. While only one camera 210
includes a means of generating an audio file, and a command               is shown in FIG. 6, multiple cameras can be included in the
 computer website that provides a command webpage with                    system 2100, each with its own unique website accessible by
graphic controls for reviewing archived files. The monitor-         15   multiple devices in the system 2100 having Internet brows-
ing application can further include a set of monitoring                   ers. In addition to displaying the video and audio on the
parameters that define the criteria for keeping or deleting a             camera's webpage, the website application 246 of the cam-
video file in memory, wherein the criteria includes available            era 210 displays graphic controls for actuating the camera
memory on system, age of file, and priority. The monitoring              210, such as panning right and left, up and down, zoom in
application also can further include an option to designate         20   and zoom out, and adjustments for the amount of ambient
that the digital camera transmit video and audio data to more            light. These controls are illustrated in FIG. 11.
than one member device of the wireless network, and/or to                    As previously stated, the camera 210 has a motion sensor
split up audio and video data to two or more member                      220 for detecting the presence of a person or a moving object
devices. This feature is desirable if, for instance, it is               with an adjustable level of sensitivity and a trigger threshold
preferred that either audio or video not be sent, or if a           25   for initiating video recording, and, optionally issuing a
network member device—for instance a cell phone—is not                   verbal response, such as a greeting. The verbal response is
configured to process both audio and video data. The moni-               an audio file, which can reside in the camera's memory as
toring application 244 also can include settings for notifying           well as in the personal computer, in which case the verbal
one or more designated individuals or a security service if an           response can be transmitted, via the local area network 2200,
alarm is activated or if a predetermined condition is other-        30   to the camera 210. The camera 210 typically has a pre-set or
wise detected by a sensor. Such sensors may include, for                 default position, which can be static or dynamic. For
example, smoke detectors, carbon monoxide detectors, laser               instance, the camera 210 can be programmed to pan back
beam detectors, broken window detectors, temperature                     and forth through a pre-set cycle or to zoom in and out, or
detectors, radiation detectors, radon detectors, open window,            any combination thereof. The motion sensor 220 has param-
door detectors, or a combination thereof. Moreover, such            35   eters for setting the sensitivity and a trigger threshold for
sensors may communicate via the local area network 2200.                 initiating video recording. Upon initiation, the camera auto-
   The system 2100 includes a wireless digital camera 210                matically starts recording video, which is displayed on the
located on the exterior of the home or office proximate the              camera webpage in the form of video images, typically in
door 2116. The wireless digital camera 210 includes a                    serial form. The recording further can be transmitted to the
website application 246 and a camera operation application          40   personal computer 240 for saving for later viewing. In an
247. The wireless digital camera 210 is shown in further                 alternative embodiment, the camera does not include a
detail in FIGS. 7-9. The wireless digital camera 210 pref-               motion sensor 220 in the form of an additional piece of
erably creates a series of images that are stored as a series            hardware but, instead, detects motion via a software appli-
of jpeg files which are displayed on a webpage of a website              cation that analyzes the video images. In this alternative, the
application 246 that is unique to a given camera 210. The           45   camera 210 records images on a routine basis and, when
camera 210 also includes a microphone 218, and the sound                 motion is detected, a video recording is initiated and a verbal
recorded by the microphone is digitized as an audio file,                response optionally is provided. Such software can be
such as a .wav file or an MP3 file, that is transmitted along            executed at the personal computer 210 or can be executed at
with the video as an audio file. This camera 210 preferably              the camera 210 and form part of the camera application 247.
has a splash resistant body 225, a lens cover 238 over lens         50       The website application 246 of the digital camera 210
216, and a wireless transceiver for audio 2-way audio                    provides a webpage with graphic controls for operating the
communication. Furthermore, this camera 210 can pan, tilt,               camera and a viewing area for viewing video images. When
or move to a pre-set position. The camera 210 includes a                 activate for recording the camera 210 provides digital video
motion sensor that triggers video recording with surveillance            images that are displayed on the webpage. The camera 210
image quality, refreshing its image 30 frames per second,           55   can be activated manually or self-activated by the motion
and includes a charge coupled device sensor to compensate                sensor 220 that detects the presence of a person or a moving
for low light conditions. Communications via the wireless                object. The motion sensor 220 has an adjustable level of
camera 210 also preferably are encrypted. The splash resis-              sensitivity and a trigger threshold for initiating video record-
tant body 225 allows the camera 210 to be used indoors or                ing. The camera 210 has a memory cache for saving a
outdoors. The camera 210 also supports IPv6 (Internet               so   designated number or series of transmitted video images.
Protocol Version 6). The audio feature of the camera 210                 Typically, when activated for video recording, the camera
uses a Java applet that is installed during the installation. The        also activates audio recording, which provides audio files on
camera 210 has a memory card 222 that is protected by a                  the webpage generated by the digital camera's microphone
sealing door 224, a proximity detector or motion sensor 220,             218. The camera 210 also includes means including the
a microphone 218, a power input 226, an external micro-             65   speaker 218 for playing received audio files.
phone port 230, a LAN port 236, and a speaker port 232. The                  Referring to FIG. 10, the screen 2200 for setting the
illustrated camera 210 has four mounting legs 234 and a                  parameters of the DVS application 242 is illustrated. Com-



                           Copy provided by USPTO from the MRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 25 of 28




                                                  US 9,432,638 B2
                            17                                                                 18
munications over the local area network 2200 between the          webpage has graphic controls for remotely positioning the
camera 210 and command computer 240 are established               camera, adjusting brightness and automatic panning. The
using a MAC address of the camera 210 and/or an IP address        cross-shaped icon on the side has left arrow 2319 for turning
2224 for the camera. The default port 2226 for communi-           the lens left, a right arrow 2317 for turning the lens right, an
cations is 80. The camera 210 recognizes an encrypted 5           up arrow 2318 for turning the lens up, a down arrow 2320
usemame and password 2202. The DVS application 242                for turning the lens down, and a center button 2321, which
encrypts the usemame 2224 and the password 2222, using            returns the camera to its default position. On the bottom of
the generator 2203, resulting in the encrypted version 2202.      the webpage is an icon 2310 a for increasing the brightness
The hierarchical structure of the member devices of the
                                                                  when the light is low, and icon 2310 b for decreasing the
wireless network is defined in 2220, 2219 and 2205. The 10
                                                                  brightness when the light is high. Icon 2312 sets the bright-
command computer 240 designated is named "Server", as
shown in the Username textbox 2221. The client port for           ness to the default position, and icon 2316 is a reset button
uploading audio files 2219 is given as port 5999. An              that returns all parameters to the factory settings. The
example of a client is a pocket PC 260 or cell phone 277          camera automatically pans back and forth when button 2313
having a web browser. The listener port 2205 for down 15          is clicked, and pans up and down when button 2315 is
loading audio files is port 5998. The camera 210 has access       clicked. Panning is stopped by re-clicking the pan icons. The
to the audio files in a network-shared folder having a            double curved arrow icon 2316 refreshes the camera con-
designated path 2220. When a greeting/verbal response is          trols. The audio library screen 2330 contains a list of all the
triggered by the motion sensor 220, the file is read from the     currently recorded audio files. A scroll bar 2331 enables the
shared folder 2220. Audio files received by the command 20        user to quickly move down the list. To play a selection, a file
computer 240 from the camera 210 are saved in the audio           is selected with the cursor, and then arrow icon 2332 is
capture folder 2218. The received audio files can be              clicked. The check icon 2333 designates a file as a greeting/
accessed by the client, pocket PC 260, or cell phone 277, as      verbal response file. The square icon 2334 is the stop button,
well as the command computer 240. The door reset time             the plus icon 2335 initiates a module for adding a new audio
2216 is a parameter that designates the length of time in 25      file, the X icon 2336 deletes a selected audio file, the double
seconds that must pass after the motion sensor 220 no longer      arrow icon 2337 causes all checked audio files to be played
detects a visitor before a recording is stopped. The door         in random order, and the icon 2338 is a reset button. The top
audio record timer 2212 is the length of a visitor's message      screen 2308 contains a number of options, including starting
in seconds. The default video archived frames 2209 is the         and running the DVMS service. Large button 2341 turns the
number of images or frames that are saved as an archived 30       program off when clicked, and on when clicked again.
file. The archived video file 2216 can be played back at          Clicking on the lock icon 2342 actuates the door lock.
various speeds. The archived video loop frame rate 2216 is        Screen 2343 contains information about what is occurring at
in frames per millisecond. Recall that the camera is capable      the camera, and other system performance information.
of generating 30 frames, or 30,000 frames per millisecond.        Drop down icon 2344 opens a dialog box mapping all the
This feature 2216 allows the video to be slowed down. If the 35   sounds and multimedia properties. Drop list icon 2345
administrator wishes to cut off archiving audio files, the        displays a list of input devices, such as the microphone on
administrator can select this in box 2213. If the administrator   the command computer 240, when talking directly to the
wishes to cut off archiving video files, the administrator can    camera 210, which needs to be selected to conduct real time
select this in box 2209. The audio files can be turned off        conversations. The connected devices screen 2351 displays
completely by using the audio playback parameter 2215. 40         a list of the wireless network deices, and whether they are
The DVS application 242 can be set to send a message to a         currently available. The archives button 2346 activates a
cell phone or another computer. The phone email trigger           screen that lists all the archived video and audio files, and a
2207 sets this parameter, and the email address is entered        timestamp for when they were created. The options button
into phone email address parameter 2207. The DVS enables          2347 activates the DVS screen 2200 for configuring the
different greetings/verbal responses to issue depending on 45     application.
pre-set criteria. The time of day is one criterion. As shown         The camera has a software package that is run when
in FIG. 10, there are three audio files: "cats.wav" 2208 a,       initializing a new or an addition camera, where communi-
"creek.wavn 2208 b and "dracwelcome.wav" 2208 c, each             cation is established using the MAC address and the sub-
of which will be triggered depending on the time of day.          sequent assignment of an IP address. Clicking the camera
Pairs of boxes 2210 a are set from 7 to 12, text boxes 2210' so   button 2348 starts that software. The about button 2349 has
b are set from 13 to 17, and text boxes 2210 c are set from       general information about the version of the DVMS system
18 to 6. At 13 hours, or 1 PM, the greeting switches from         and contact information. The status button 2350 clears
"cats.wav" 2208 a to "creek.wavfl 2208 b, and at 6 PM the         screen 2351.
greeting switches from "creek.wav" 2208b to "dracwel-                When recording an audio file, the user can use a synthe-
come.wav" 2208 c. As will be discussed below, additional 55       sizer module or voice recording module. The synthesizer
options also exist for playing the audio files.                   module is a dialog box 2400 shown in FIG. 12, and the voice
   As shown in FIG. 11, the camera's webpage is incorpo-          recording module is a dialog box 2500 shown in FIG. 13.
rated as a screen in the monitoring application 244 of the        The synthesizer module and the voice recording modules are
wireless command computer 240. In the screenshot of the           Microsoft open source modules. In the voice synthesizer
monitoring application 2300 of FIG. 11, the lower main 60         module, text is entered into screen 402 and then saved in
screen 2301 displays the camera webpage. The camera               path 404. An animated character/agent pops up on the
webpage is comprised of the streaming video images 2301,          command computer when the audio file is played, and
an icon 2322 for taking a snapshot, an icon 2323 enabling         characteristics of the agent are selected using screens 2406,
the user to talk via the camera using the command comput-         2408, 2410. For instance, a wizard can be selected as the MS
er's microphone, an icon 2324 enabling the user to hear 65        Agent, and the wizard flies quickly, and speaks loudly with
sound picked up by the camera's microphone 218, and icon          a low pitch. In FIG. 13, the user can record his or another's
2325 enabling the user to zoom in and out. Additionally the       voice, or some sound, music, or other audible sound.



                         Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 26 of 28




                                                      US 9,432,638 B2
                              19                                                                       20
     The local area network 2200 optionally includes one or                 Based on the foregoing description, it will be readily
 more portable devices such as the pocket PC 260 repre-                  understood by those persons skilled in the art that the
 sented in FIG. 6 and shown in detail in FIG. 14. The pocket             invention is susceptible of broad utility and application.
 PC 260 is configured with a client DVMS application. The                Many embodiments and adaptations of the invention other
 pocket PC 260 is wireless, having antenna 262 that com-            s    than those specifically described herein, as well as many
 municates with the personal computer 240 and the wireless               variations, modifications, and equivalent arrangements, will
 digital camera 210 via wireless modem 250. Similar to the               be apparent from or reasonably suggested by the present
 personal computer 240, the pocket PC 260 includes a display             invention and the foregoing descriptions thereof, without
 screen 2802 for viewing streaming video from the digital                departing from the substance or scope of the present inven-
 camera 210, an "Image" icon 2822 for saving a snapshot, a          to   tion. Accordingly, while the invention has been described
 listen icon 2824 which plays audio from the camera, and a               herein in detail in relation to one or more preferred embodi-
 talk icon 2823 for transmitting audio to the camera. The                ments, it is to be understood that this disclosure is only
 audio volume is adjusted using thumb wheel 261. The                     illustrative and exemplary of the invention and is made
 pocket PC 260 further includes controls for pointing the                merely for the purpose of providing a full and enabling
 camera in the desired direction including: menu selection          15   disclosure of the invention. The foregoing disclosure is not
 2819 for left, menu selection 2818 for up, menu selection               intended to be construed to limit the present invention or
.2817 for right, menu selection 2820 for down, and menu                  otherwise exclude any such other embodiments, adaptations,
 selection 2821 to return to the camera 210 the default                  variations, modifications or equivalent arrangements, the
 position. The door lock is unlocked for access using menu               invention being limited only by the claims appended hereto
 selection 2808, which transmits an access code in the form         zo   and the equivalents thereof.
 of text to the locking mechanism 2114. The lower screen                    What is claimed is:
 2843 displays the status of member devices in the local area               1. A method for receiving a person at an entrance,
 network 2200. The library of audio files is accessible                  comprising the steps of:
 through the set button 2830, and the play button 2833 selects              (a) detecting the presence of a person at the entrance;
 the audio file to be played.                                       25      (b) transmitting, to a computerized controller running a
     While not explicitly shown, it is anticipated that the                    software application, video of the person at the
 system 2100 may include voice recognition and image                           entrance recorded using a camera located proximate the
 recognition for additional security in authentication and                     entrance; and
 access.                                                                    (c) providing, with the software application running at the
    The system provides the options of allowing the visitor to      30         computerized controller, a graphical user interface to a
 converse with the occupant, leave a message, or call a                        remote peripheral device by which a user of the remote
 remote peripheral device for communication with the occu-                     peripheral device, which comprises a cell phone, may
 pant when he is either not present or unavailable. The visit                  view the video of the person at the entrance;
 is recorded and time stamped for sorting or viewing either in              wherein said detecting of step (a) comprises using a
 real time or at a later date. The system achieves these            35         wireless video camera comprising a microphone, a
 features, while still presenting a system that is intuitive and               speaker, an RF receiver, an RF transmitter, a proximity
 easy to use. The digital video monitoring system is exten-                    sensor and uses a keypad comprising one or more
 sible, scalable, and flexible in that the number of members                   buttons to determine that the person is present at the
 of the wireless network can be readily expanded, the system                   entrance wherein said transmitting of step (b) corn-
 provides and audio and video record of events, and a number        40         prises transmitting digital streaming video wirelessly
 of the components are currently off-the-shelf computerized                    using the video camera;
 devices that can be configured for the system. Finally, the                (d) sending an alert to the cell phone that the person is
 system allows the users to achieve a high level of security                   present at the entrance after the keypad is pressed by
 and anonymity.                                                                the person at the entrance;
    As will be apparent from the foregoing, the system 2100         45      (e) speaking with the person at the entrance through the
 enables wireless audio-video communication by all the                         graphical user interface on the cell phone after the
 member devices with each digital camera and the command                       keypad is pressed by the person at the entrance; and
 computer; the system 2100 enables the option of having a                   (f) listening to the person at the entrance via the cell phone
 visitor converse with an occupant, leave a message, or                        through use of the graphical user interface after the
 contact a remote device for communication with a member            50         keypad is pressed by the person at the entrance.
 of the network that is offsite; the system 2100 enables a                  2. The method of claim 1 further comprising the steps of
 wireless digital camera to generate and audio and video                 viewing of the streaming video in real time through use of
 recording of a visitor upon the sensing that a visitor is               the software application on the cell phone and storing the
 proximate the door, with the recording being viewed in real             time-stamped video or audio messages received by an
 time, or at a later time, either locally or remotely; the system   55   exterior module in a database for later viewing, and sending
 2100 is highly extensible and can be easily adapted to                  messages to a plurality of peripheral devices that the person
 control many cameras, the images of which can be simul-                 is present at the entrance.
 taneously viewed by multiple individuals by merely brows-                  3. The method of claim 1 wherein said transmitting video
 ing the individual camera's website that is unique to each              wirelessly comprises transmitting video wirelessly over the
 camera. The system 2100 also is highly scalable due to the         60   internet, wherein said video is streaming video received by
 incorporation of a wireless network in the local area network           the peripheral device and further comprising the step of
 2200; the system 2100 enables an alarm and or automated                 performing wireless two-way communication using an inte-
 calls to designated institutions and individuals when there is          rior transceiver located within a residence or business com-
 a security breach detected; the system 2100 allows users                prising a microphone and a speaker as well as a touch screen
 having the proper privileges to remotely permit entrance to        65   for display of text.
 a building; the system 2100 can be customized to reflect                   4. The method of claim 1 further including the step of
 holidays, special occasions, and various levels of security.            providing a text message to the remote peripheral device



                           Copy provided by USPTO from the MRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 27 of 28




                                                   US 9,432,638 B2
                             21                                                                 22
having a predetermined address upon occurrence of a secu-            12. The system of claim 6 wherein the detection and
rity breach and wherein the computerized controller is a          viewing system further comprises a wireless transceiver
personal computer and located on the inside of a business or      comprising a touch screen used for sending and receiving
residence.                                                        text to the computer that is remote to the exterior device,
   5. The method of claim 1 further comprising remotely 5 using the touch screen; wherein the wireless transceiver is
actuating the camera located proximate the entrance using         located on the interior of a business or residence, and
the remote peripheral device; and further comprising step of      wherein    the at least one peripheral device is configured to
remotely actuating an electronic lock associated with the         receive streaming video.
entrance via the cell phone.                                         13. A method for receiving a person at an entrance, said
                                                               io method    comprising the steps of:
   6. A detection and viewing system comprising:
                                                                     (a) executing a software application on a remote periph-
   an exterior device located proximate a door comprising a
                                                                        eral device comprising a cell phone that is configured
      camera, a microphone, a speaker, an RF receiver, an RF
                                                                        to display digital video of the person located proximate
      transmitter, a proximity detector, and a keypad com-              the entrance wherein video is transmitted wirelessly by
      prising one or more buttons operable to wirelessly 15             an exterior device comprising a keypad, a microphone,
      transmit streaming video data after the keypad is                 a speaker, a proximity sensor and a battery that is
      pressed by a person at the door;                                  located proximate the entrance;
   a software application running on at least one peripheral         (b) receiving video and audio data wirelessly on said
      device, wherein each of said at least one peripheral              remote peripheral device from the exterior device
      device is associated with a respective user;             20       located proximate the entrance; and
   a computer configured for wireless communication with             (c) providing a graphical user interface through the soft-
      the exterior device to receive digital video data,                ware application on said remote peripheral device by
      wherein said computer is configured for communica-                which a user of the remote peripheral device can view
      tion with each of said at least one peripheral device to          said digital video and audio from said exterior device,
      transmit the digital video data to said at least one 25           an alert from the exterior device after pressing of the
      peripheral device;                                                keypad, and where the graphical user interface through
   and wherein said at least one peripheral device comprises            the software application is configured for real time
      a cellular phone and is configured to display the video           video and audio transmission from the user of the
      transmitted wirelessly by the camera, receive a mes-              cellular phone to the exterior device.
      sage from the person transmitted wirelessly by the 30          14. The method of claim 13, wherein the peripheral device
      camera, receive and display an alert transmitted wire-      is further configured to receive an alert upon detection of the
      lessly from the exterior device after pressing of the       person at the entrance; wherein the detection of the person
      keypad by the person to the user, and speaking with the     is determined using the proximity sensor of the exterior
      person at the door using the software application run-      device; wherein the exterior device has a battery backup.
      ning on the cellular phone.                              35    15. The method of claim 13 wherein said remote periph-
   7. The system of claim 6 wherein said exterior device          eral device is operable to send audio or video wirelessly
comprises a proximity sensor located within the exterior          from said remote peripheral device to said exterior device
device for detecting the presence of the person and further       through the software application; wherein the step of receiv-
comprising an interior transceiver having a touch screen          ing comprises receiving video and audio of the person
display for receiving and sending text to a remote computer 40 located proximate the entrance.
associated with the detection and viewing system, wherein            16. The method of claim 13 further comprising the step of
the interior transceiver is configured to lock or unlock an       using voice recognition through use of a voice recognition
electronically actuated lock associated within a residence or     module associated with the peripheral device to access the
business.                                                         exterior device located proximate the entrance.
   8. The system of claim 6 wherein said cellular phone 45           17. The method of claim 13 further comprising the step of
comprises a touch screen used to access the video and an          actuating an electronic lock associated with a business or
icon associated with the software application running on the      residence through use of the peripheral device.
cellular phone and where the exterior device comprises a             18. The method of claim 13 further comprising the step of
battery.                                                          actuating an electronic lock associated with the business or
   9. The system of claim 6 further comprising a database so residence through the use of a voice recognition module on
comprising various levels of user access; wherein the data-       the peripheral device.
base comprises at least one declared occupant and a pass-            19. The method of claim 13 further comprising a second
word associated with the at least one declared occupant;          remote peripheral device comprising an in-car communica-
wherein the database further comprises a storage hierarchy        tions system comprising the steps of:
for the video and audio data associated with the camera; 55          (a) executing a software application on the second remote
wherein the video data is associated with a time-stamp;                 peripheral device comprising an in-car communication
wherein the user can selectively sort the audio and video               system that is configured to display digital video and
data associated with the exterior device and stored by the              audio associated with a camera located proximate the
database.                                                               entrance;
   10. The system of claim 6 wherein said exterior device is 60      (b) receiving video and audio wirelessly on said second
configured to use video image recognition of the person.                remote peripheral device from the camera located at the
   11. The system of claim 6 further comprising a database              entrance; and
application associated with the computer, said database              (c) providing a graphical user interface through the soft-
application comprising at least one user password to access             ware application on said second remote peripheral
the database application, at least one telephone number 65              device by which the user of the second remote periph-
where an occupant can be reached, and a defined hierarchy               eral device can view said digital video and audio from
of storage of audio or video data that has been time-stamped.           said camera.



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-7 Filed 05/19/21 Page 28 of 28




                                                 US 9,432,638 B2
                             23                                                              24
   20. The method of claim 13 further comprising the step of
providing the software application with access to a database
wherein the database has various levels of access to the
database; wherein the database contains at least one declared
occupant and one administrator, wherein the database con- 5
tains a hierarchy of storage for audio and video data based
upon the location of the entrance; further comprising the
step of creating a redundant system by the administrator so
that data is preserved; further comprising the step of repli-
cating the video or audio data onto various storage devices 10
in a distributed manner.
                     *   *   *    *   *




                         Copy provided by USPTO from the P1RS Image Database on 09-11-2020
